Citation Nr: 0616986	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  02-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than January 3, 
2001, for an award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972 and from September 1973 to September 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that granted entitlement to service connection for 
PTSD effective from January 13, 2001.  In January 2004, the 
Board remanded the veteran's appeal for further evidentiary 
development.  In a March 2005 rating decision, the RO 
assigned January 3, 2001, as the effective date for the grant 
of entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative, in its May 2006 Brief, raised a 
claim of clear and unmistakable error (CUE) in the August 
1990 rating decision that first denied the appellant's claim 
of entitlement to service connection for PTSD.  

The Board finds that the CUE claim is inextricably 
intertwined with the earlier effective date claim.  
Accordingly, adjudication of the earlier effective date claim 
must be deferred pending RO adjudication of the CUE claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter). 

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should adjudicate the 
veteran's claim that the August 1990 
rating decision which denied entitlement 
to service connection for PTSD was 
clearly and unmistakably erroneous.  

2.  As to the veteran's claim of 
entitlement to an earlier effective date 
for the grant of entitlement to service 
connection for PTSD, if while in remand 
status additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2005).  Any relevant 
notices should also be in compliance with 
the requirements per Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  As to the veteran's claim of 
entitlement to an earlier effective date 
for the grant of entitlement to service 
connection for PTSD, if while in remand 
status additional evidence or information 
is received the RO must readjudicate the 
veteran's claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If any of 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

